Case 2:20-mj-O0658-LPL Document 15 Filed 05/11/20 Page 1 of 1
RECORD OF MAGISTRATE'S PROCEEDINGS

 

 

 

 

 

UNITED STATES OF AMERICA MAGISTRATE'S DOCKET # AO- py) -
VS DATE OF COMPLAINT ON
CRIMINAL DOCKET NUMBER
\\ aoksim +) oiko DATE OF INDICTMENT

STATUTE: LB : | QS

 

DATE ARRESTED: BE 2 | ao

 

 

 

 

 

 

 

 

  
  
   
 
   

 

 

INITIAL APPEARANCE
Before LENIHAN EDDY Date: {\{] LIOAO
Magistrate DODGE LANZILLO Time: \\: oO - Tape Index: LL Ol 0 ON
KELLY ESTO We (Bonn
cC~

U.S. ATTORNEY

1. RIGHTS EXPLAINED

t
2, COMPLAINT/INDICTMENT/INFORMATION: * \| \duo A
Read Summarized | | Reading waived PPCUIGNCE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Defendant provided with a copy of the charges
Defendant to be provided with a copy of the charges as soon as possible Q desian The, preker . \| al \ e

3, ACT & PENALTIES “VV m
Read Summarized Reading waived

4, COUNSEL Defendant requested appointment , Defendant waived appointment

 

Defendant represented by:

Defendant expects to retain: Zz A c kad Ke ok enrered PF i { 4 a000

Affidavit executed.

 

 

 

 

 

 

 

 

Not Qualified Qualified | | with possible requirement for partial or full payment

 

 

Federal Public Defender appointed

 

CJA Panel Attorney appointed

5, BAIL Recommended Bond: “Drebent: SO

Bond Set at:

 

 

 

 

By Consent Additional Conditions Imposed:

 

 

 

 

 

By Magistrate

 

 

Bond Posted

 

 

 

 

Temporary Commitment issued | | Final Commitment issued

 

Bond Review Hearing Set For:

Detention Hearing Set For: Looiyed
6. PRELIMINARY EXAMINATION/RULE 40 HEARING/ARRAIGNMENT

 

Preliminary Exam/RuledQ/Arraigament set for: Loaived Before Magistrate

ADDITIONAL COMMENTS:

 

 
